Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 22-BG-398

                IN RE AZUBUIKE AKUBUEZE OSEMENE, RESPONDENT.

                                A Member of the Bar
                    of the District of Columbia Court of Appeals
                           (Bar Registration No. 496245)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                            (DDN 101-17; BDN 18-105)

                              (Decided July 14, 2022)

      Before MCLEESE and DEAHL, Associate Judges, and WASHINGTON, Senior
Judge.

      PER CURIAM: The Ad Hoc Hearing Committee concluded that respondent

Azubuike Akubueze Osemene violated District of Columbia Rules of Professional

Conduct 1.5(b) and 1.6(a) and engaged in dishonesty during disciplinary

proceedings. Specifically, the Committee found by clear and convincing evidence

that respondent failed to provide his client with a written agreement detailing his fee

or the scope of representation, despite his client’s request for such a written

statement. It also found that respondent improperly disclosed confidential client

information in his motion to withdraw.          The Committee recommended that
                                         2


respondent be publicly censured.       The Board on Professional Responsibility

accepted the Committee’s findings and recommendation. Neither respondent nor

Disciplinary Counsel filed an exception to the Board’s Report and Recommendation.




      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See In re

Viehe, 762 A.2d 542, 543 (D.C. 2000) (per curiam) (“When . . . there are no

exceptions to the Board’s report and recommendation, our deferential standard of

review becomes even more deferential.”). We see no reason to disregard the Board’s

conclusions and recommended sanction. See In re Ponds, 876 A.2d 636, 636-37

(D.C. 2005) (imposing public censure for “improperly disclosing confidential

information in a motion to withdraw as defense counsel for a client”); see also In re

Szymkowicz, 124 A.3d 1078, 1088 (D.C. 2015) (“[W]e accept the Board's

recommendation that the Rule 1.5(b) violation by itself would warrant an informal

admonition.” (emphasis added)).




      Accordingly, it is
                                    3




      ORDERED that respondent Azubuike Akubueze Osemene is hereby publicly

censured.